         Case 1:19-cv-08401-KPF Document 68 Filed 07/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUSANNE ERDE, individually as Parent and
Natural Guardian of J.E., and MICHAEL ERDE,
individually as Parent and Natural Guardian of
J.E.,

                          Plaintiffs,
                                                             19 Civ. 8401 (KPF)
                         -v.-
                                                                  ORDER
RICHARD CARRANZA, in his official capacity as
Chancellor of the New York City Department of
Education, NEW YORK CITY DEPARTMENT OF
EDUCATION, and NEW YORK STATE
EDUCATION DEPARTMENT,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiffs’ letter dated July 2, 2020, arguing

that the Second Circuit’s decision in Ventura de Paulino v. New York City

Department of Education, --- F.3d ---, 2020 WL 2516650 (2d Cir. May 18, 2020)

does not mandate dismissal of this action. (Dkt. #67). Defendants are hereby

ORDERED to respond to Plaintiffs’ July 2, 2020 letter on or before July 15,

2020, in a letter brief not to exceed ten pages in length.

SO ORDERED.

Dated:       July 6, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
